Kapper, J. (dissenting):
I regard the order of the’surrogate, in so far as concerns the designations made, as unwise. The reasons given for not appointing as temporary administrators the executors named in the will seem to me to be *877insufficient. Had they been appointed, as they should have been in view of the lack of substantial reasons for a contrary disposition, and assuming, as may properly be done on this application, that the will shall be admitted to probate, it is obvious that the saving to the estate in temporary administrators’ fees will exceed §200,000. There is no dispute between the parties that this saving will be effected if the will is admitted to probate, and the executors or one of them is named as temporary administrator, for in that event temporary administration fees will not be incurred. (Surr. Ct. Act, § 285.) One of the two surviving executors named in the will is before us without a single charge of any kind upon which to base a legal disqualification. Another consideration is the unanswered affidavit of appellants’ counsel. In that he speaks for the United States Trust Company, trustee named in the will of certain trusts therein created, and avers that that company is prepared to serve as temporary administrator, if appointed, “ for commissions upon so much of the estate as is not bequeathed under the will, in trust, to the said trust company; ” and that “ the greater part of the said estate is bequeathed in trust to said company, probably eight-tenths at least, of such estate, and that the saving of the commissions on this large amount, aggregating between eight and nine million dollars, would be of substantial benefit to the said estate and to the residuary legatees of the will in particular who will bear the full burden of this enormous expense if the will is sustained.” If the executors should have been ignored (and I think they should not), then the United States Trust Company should, upon their stipulation filed agreeably to the tenor and effect of said attorney’s affidavit, have been named. Besides the enormous saving in commissions resulting from that disposition, there would follow the additional saving of premium on the $12,000,000 bond prescribed for the.administrators temporarily named. I should decline to intertere with the surrogate’s order were the question simply one of the selection of a temporary administrator in nowise involving a probable or potential saving of expense to the estate. I entertain this view of the surrogate’s authority notwithstanding this court is empowered to pass upon the application as though it were presented to us in the first instance. (Surr. Ct. Act, § 309.) I, therefore, dissent from the affirmance of the order.